            Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                                                      The Honorable Benjamin Settle
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
10
     SHAMARICA D. SCOTT and LINDA A.                        NO. 3:17-cv-05823-BHS
11   WILSON,
                                                            DEFENDANT’S MOTION TO
12                             Plaintiffs,                  DISMISS UNDER FED. R. CIV. P.
                                                            41(b) FOR PLAINTIFF LINDA A.
13         v.                                               WILSON’S FAILURE TO
                                                            PROSECUTE
14   THE EVERGREEN STATE COLLEGE;
     JENNIFER SCHOOLER; and DOES I                          NOTE ON MOTION CALENDAR:
15   through X,                                             December 21, 2018
16                             Defendants.
17                                   I.      RELIEF REQUESTED
18          Contrary to her obligations as party in this case, Plaintiff Linda Wilson has failed to

19   respond to Defendants’ repeated efforts to schedule her deposition. Her failure to respond to

20   Defendants deposition requests led her attorney to withdraw her representation of Ms. Wilson

21   earlier this year and continued after her attorney’s withdrawal, despite Defendants’ efforts to

22   contact her directly. Accordingly, Defendants Evergreen State College and Jennifer Schooler,

23   by and through their counsel, move to dismiss Plaintiff Wilson and her claims against them with

24   prejudice, pursuant to Federal Rule of Civil Procedure 41(b), for failure to prosecute her lawsuit.

25
26
       DEFENDANT’S MOTION TO DISMISS                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       UNDER FED. R. CIV. P. 41(b) FOR                                        7141 Cleanwater Drive SW
       PLAINTIFF LINDA A. WILSON’S                                                 PO Box 40126
                                                                              Olympia, WA 98504-0126
       FAILURE TO PROSECUTE                                                        (360) 586-6300
       -- NO. ERROR! REFERENCE
       SOURCE NOT FOUND.
             Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 2 of 6




 1                            II.        FACTS IN SUPPORT OF MOTION
 2          Ms. Wilson was one of two plaintiffs who filed this lawsuit, through plaintiff’s counsel
 3   Ada Wong, on October 18, 2017. Dkt. 1; Dkt. 5. Defendants answered the lawsuit in
 4   November 2017, asserting several affirmative defenses, including Eleventh Amendment
 5   immunity for some of the claims. Dkt. 10.
 6          This summer, the parties began scheduling party depositions, and Defendants asked to
 7   schedule the depositions of Plaintiffs Shamarica Scott and Linda Wilson. Declaration of
 8   El Shon Richmond, ¶ 2. After unsuccessfully attempting to contact Ms. Wilson to schedule her
 9   deposition, Ms. Wong filed a Motion for Leave to Withdraw as Counsel for Plaintiff
10   Linda Wilson on July 20, 2018, due to Ms. Wilson’s failure to respond to Ms. Wong’s numerous
11   attempts to contact her. Dkt. 25. On August 30, 2018, this Court granted Ms. Wong’s Motion
12   for Leave to Withdraw. Dkt 28. On September 4, 2018, Ms. Wong filed a Notice of Withdrawal
13   as Counsel for Plaintiff Linda Wilson. Dkt. 29.
14          Within days of Ms. Wong’s withdrawal, Defense counsel followed up with telephone
15   calls and voice mails to Ms. Wilson’s last known telephone number, asking Ms. Wilson to
16   contact him regarding the lawsuit. Richmond Decl. at ¶ 3. Those calls and voicemails went
17   unreturned. Id. On September 27, 2018, Defense counsel sent Ms. Wilson a letter to her last
18   known address asking to schedule her deposition and asking whether she wished to pursue her
19   claims in this case, via regular US Mail and Certified Mail. Richmond Decl. ¶ 4. The U.S.
20   Postal Service returned both letters in October as “unclaimed.” Id.
21                                  III.   EVIDENCE RELIED UPON
22          This motion is based upon the pleadings in the Court file, the Declaration of
23   El Shon Richmond in Support of Defendants’ Motion to Dismiss Under Fed. R. Civ. P. 41(b),
24   and the authorities cited herein.
25
26
       DEFENDANT’S MOTION TO DISMISS                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Torts Division
       UNDER FED. R. CIV. P. 41(b) FOR                                       7141 Cleanwater Drive SW
       PLAINTIFF LINDA A. WILSON’S                                                PO Box 40126
                                                                             Olympia, WA 98504-0126
       FAILURE TO PROSECUTE                                                       (360) 586-6300
       -- NO. ERROR! REFERENCE
       SOURCE NOT FOUND.
             Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 3 of 6




 1                                         IV.     AUTHORITY
 2          Federal Rule of Civil Procedure 41(b) states that “If the plaintiff fails to prosecute . . ., a

 3   defendant may move to dismiss the action or any claim against it.” Additionally, “[u]nless the

 4   dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as an

 5   adjudication on the merits.” Id. A dismissal for failure to prosecute under Fed. R. Civ. P. (FRCP)

 6   41(b) is reviewed for an abuse of discretion. Morris v. Morgan Stanley & Co., 942 F.2d 648,

 7   650 (1991). “[A] district court is required to consider the following factors in deciding whether

 8   to dismiss under FRCP 41(b): ‘[1] the court's need to manage its docket, [2] the public interest

 9   in expeditious resolution of litigation, [3] the risk of prejudice to defendants from delay, [4] the

10   policy favoring disposition of cases on their merits.’” Id. at 651 (quoting Citizens Utilities Co.

11   v. American Tel. & Tel. Co., 595 F.2d 1171, 1174 (9th Cir.)).

12          Under these factors, this Court should dismiss Ms. Wilson’s lawsuit for failure to

13   prosecute. Plaintiff engaged in dilatory behavior by failing to make herself available to be

14   deposed and failing to prosecute her case, despite Defendants and Plaintiff’s counsel’s repeated

15   attempts to contact her. Declaration of Ada Wong, ¶ 2, 3, 4; Richmond Decl. ¶ 3, 4. Likewise,

16   the public interest in expeditious resolution is not served by allowing Ms. Wilson’s claims to

17   continue when Ms. Wilson has not acted reasonably to pursue her case or to meet her obligation

18   to respond to Defendants’ deposition request.

19          Ms. Wilson’s failure to respond to appropriate requests for her deposition over the course

20   of past several months have substantially prejudiced defendants ability to pursue its defense in

21   this case, particularly where Defendants’ have now realistically lost the opportunity to depose

22   Ms. Wilson before the expiration of the dispositive motion deadline on November 29, 2018.

23   Additionally, this Court “may presume from the length of time that has elapsed between the

24   events at issue here and the present, that [defendants’] ability to present its case has been

25   prejudiced.” Morris at 652.

26
       DEFENDANT’S MOTION TO DISMISS                     3                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       UNDER FED. R. CIV. P. 41(b) FOR                                          7141 Cleanwater Drive SW
       PLAINTIFF LINDA A. WILSON’S                                                   PO Box 40126
                                                                                Olympia, WA 98504-0126
       FAILURE TO PROSECUTE                                                          (360) 586-6300
       -- NO. ERROR! REFERENCE
       SOURCE NOT FOUND.
              Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 4 of 6




 1            Finally, “[a]lthough there is indeed a policy favoring disposition on the merits, it is the
 2   responsibility of the moving party to move towards that disposition at a reasonable pace.” Id.
 3   Ms. Wilson has made it clear, through her inaction, that she has no desire to pursue her claims
 4   in this lawsuit, and her behavior does not suggest that a disposition on the merits will vindicate
 5   any public policy favoring such a disposition.
 6            Alternative remedies will not alleviate the prejudice that the Defendants will suffer
 7   because of the delay in these proceedings. Although the Court could theoretically sanction
 8   Ms. Wilson for failure to prosecute, or order her to participate, these remedies would not change
 9   the fact that Ms. Wilson has demonstrated an unwillingness to pursue her case. Any remedy
10   short of the dismissal of Ms. Wilson and her claims would tend to exacerbate the prejudice
11   already suffered by the Defendants, because any such remedy would further delay these
12   proceedings.
13            Although Defendants’ were not required to move this case forward for Ms. Wilson,
14   Defendants have nevertheless repeatedly attempted to contact her in an attempt to do just that.
15   Despite their attempts, Defendants have been unsuccessful at obtaining any response from
16   Ms. Wilson regarding her intentions for her claims, let alone her willingness to submit herself
17   for her deposition. Under these circumstances, the Court should exercise its sound discretion
18   and dismiss her claims suit with prejudice for failure to prosecute.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
          DEFENDANT’S MOTION TO DISMISS                  4                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
          UNDER FED. R. CIV. P. 41(b) FOR                                       7141 Cleanwater Drive SW
          PLAINTIFF LINDA A. WILSON’S                                                PO Box 40126
                                                                                Olympia, WA 98504-0126
          FAILURE TO PROSECUTE                                                       (360) 586-6300
          -- NO. ERROR! REFERENCE
          SOURCE NOT FOUND.
             Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 5 of 6




 1                                        V.      CONCLUSION
 2          For all of the foregoing reasons, Defendants respectfully request that the Court dismiss

 3   Ms. Wilson as a party to this case and dismiss all of her claims in this case against all Defendants,

 4   with prejudice, pursuant to Fed. R. Civ. P. 41(b). A proposed order accompanies this motion.

 5          DATED this 28th day of November 2018.

 6                                                  ROBERT W. FERGUSON
                                                    Attorney General
 7

 8
 9                                                  /s/ El Shon Richmond
                                                    EL SHON RICHMOND, WSBA No. 26813
10                                                  Assistant Attorney General
                                                    Attorney for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
       DEFENDANT’S MOTION TO DISMISS                     5                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       UNDER FED. R. CIV. P. 41(b) FOR                                          7141 Cleanwater Drive SW
       PLAINTIFF LINDA A. WILSON’S                                                   PO Box 40126
                                                                                Olympia, WA 98504-0126
       FAILURE TO PROSECUTE                                                          (360) 586-6300
       -- NO. ERROR! REFERENCE
       SOURCE NOT FOUND.
            Case 3:17-cv-05823-BHS Document 40 Filed 11/28/18 Page 6 of 6




 1                                       PROOF OF SERVICE
 2          I certify that I served a true and correct copy of this document on all parties or their
 3   counsel of record on the date below as follows:
 4           ADA K. WONG                                      U.S. Mail via state Consolidated Mail
             AKW LAW PC                                       Service (with proper postage affixed)
 5           6100 219TH ST SW STE 480                         Courtesy copy via facsimile:
             MOUNTLAKE TERRACE WA 98043                       Via CM/ECF system:
 6                                                            ada@akw-law.com
                                                              kaytlin@akw-law.com
 7                                                            paralegal@akw-law.com
                                                              assistant@akw-law.com
 8                                                            ABC/Legal Messenger
 9          I declare under penalty of perjury under the laws of the state of Washington that the
10   foregoing is true and correct.
11          DATED this 28th day of November 2018, at Olympia, Washington.
12
                                                   /s/ El Shon D. Richmond______________
13                                                 EL SHON D. RICHMOND
                                                   Assistant Attorney General
14

15

16

17

18

19

20

21

22

23

24

25
26
       DEFENDANT’S MOTION TO DISMISS                    6                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       UNDER FED. R. CIV. P. 41(b) FOR                                         7141 Cleanwater Drive SW
       PLAINTIFF LINDA A. WILSON’S                                                  PO Box 40126
                                                                               Olympia, WA 98504-0126
       FAILURE TO PROSECUTE                                                         (360) 586-6300
       -- NO. ERROR! REFERENCE
       SOURCE NOT FOUND.
